 1   Robert J. Gralewski, Jr. (#196410)
     Kirby McInerney LLP
 2   600 B Street, Suite 2110
     San Diego, CA 92101
 3
     Telephone: (619) 784-1442
 4   Email: bgralewski@kmllp.com

 5   Counsel for Interested Party JLaSalle Enterprises, LLC
 6   [Additional Counsel on Signature Page]
 7
 8                               UNITED STATES DISTRICT COURT
 9                            NORTHERN DISTRICT OF CALIFORNIA
10
11
                                                      Case No. 5:20-cv-03556-BLF
12
                                                      DECLARATION OF ROBERT J.
13                                                    GRALEWSKI, JR. IN SUPPORT OF
      IN RE GOOGLE DIGITAL ADVERTISING                INTERESTED PARTY’S UNOPPOSED
14    ANTITRUST LITIGATION                            ADMINISTRATIVE MOTION TO
15                                                    CONSIDER WHETHER CASES SHOULD
                                                      BE RELATED
16
                                                      Hon. Beth Labson Freeman
17                                                    (Civ. L.R. 3-12 and 7-11)
18
19
20
21
22
23
24
25
26
27
28
 1                                           DECLARATION
 2          I, ROBERT J. GRALEWSKI, JR., declares as follows, pursuant to 28 U.S.C. § 1746:
 3          1.      I am an attorney at Kirby McInerney LLP and counsel for Interested Party JLaSalle
 4   Enterprises LLC (“Interested Party” or “JLaSalle”) in the above-titled action.
 5          2.      I respectfully submit this declaration in support of Interested Party’s Unopposed
 6   Administrative Motion to Consider Whether Cases Should be Related (“Motion to Relate”) to
 7   deem JLaSalle Enterprises LLC v. Google LLC, No. 5:21-cv-00748-NMC (N.D. Cal) related to In
 8   re Google Digital Advertising Antitrust Litigation, No. 5:20-cv-03556-BLF (N.D. Cal).
 9          3.      Attached hereto as Exhibit A is a true and correct copy of the Complaint filed by
10   JLaSalle in JLaSalle Enterprises LLC v. Google LLC, No. 5:21-cv-00748-NMC (N.D. Cal) on
11   January 29, 2021.

12          4.      In connection with the Motion, I conferred with counsel for Defendant Google LLC
13   (“Google”) on February 2, 2021 and counsel for Google consented to the relief sought in the
14   Motion to Relate.
15          I declare under the penalty of perjury that the foregoing is true and correct. Executed on
16   February 3, 2021 in San Diego, California.
17                                                                  /s/ Robert J. Gralewski, Jr.
                                                                      Robert J. Gralewski, Jr.
18
19
20
21
22
23
24
25
26
27
28    DECLARATION OF ROBERT J. GRALEWSKI, JR. IN SUPPORT OF INTERESTED PARTY’S UNOPPOSED
           ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                 In re Google Digital Advertising Antitrust Litigation (No. 5:20-cv-03556-BLF)
                                                      1
